DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12-13, 16-17, and 21-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tadashi et al. (JP-2009066917) in view of Takeshi et al. (JP-2014231145). Regarding Claims 12 and 17, Tadashi et al. discloses a filament winding device 2 comprising: a winder 2 configured to wind a fiber bundle R onto a liner M; a bobbin supports 45 that rotatably supports a supplying bobbin 30 supplying the fiber bundle to the winder; and a fiber bundle storage unit 32 provided between the bobbin supports and the winder in a running direction of the fiber bundle and temporarily stores the fiber bundle supplied to the winder, the fiber bundle storage unit including: a switch (yarn residual amount sensor 40 which triggers a bobbin change and thus a movement of the fiber storage unit to a storage cancellation state to allow for the bobbin to be changed) that is able to switch a state of the fiber bundle .
However, Takeshi et al. teaches filament winding device 100 comprising: a winder 100 configured to wind a fiber bundle W onto a liner 10; a bobbin supporting shaft 214 that rotatably supports a supplying bobbin B1 supplying the fiber bundle to the winder and a reserve bobbin B2 different from the supplying bobbin, the supplying bobbin and the reserve bobbin supported in a state in which a winding start end portion Wce of a fiber bundle wound on the supplying bobbin is connected to a winding terminal end portion Wse of a fiber bundle wound on the reserve bobbin (see paragraph [0021] of machine translation); and the bobbin supporting shaft is able to support the supplying bobbin and the reserve bobbin to be aligned in an axial direction of the bobbin supporting shaft (see particularly Figures 2-4), and the supplying bobbin and the reserve bobbin are rotatable together (Figures 1-4 and Machine Translation). Because both Tadashi et al. and Taskeshi et al. teach bobbin support for feeding filament winding devices, it would have been obvious to one of ordinary skill in the art to substitute the supply and reserve bobbin combined support of Takeshi et al. for the single supplying bobbin support of Tadashi et al. to achieve the predictable result of continuous supplying the fiber and reduce the size needed for the fiber storage unit. 

Regarding Claim 13, Tadashi et al. discloses the fiber bundle storage unit includes: a first roller 59 on which the fiber bundle is placed; a second roller 59 on which the fiber bundle is placed, the fiber bundle being stored between the first roller and the second roller in the running direction; and4 EAST\172572940.1a third roller 60 provided between the first roller and the second roller in the running direction and movable relative to the first roller and the second roller in an intersecting direction that intersects with a linear line connecting the center of the first roller with the center of the second roller (see paragraph [0029] of machine translation), and the switch causing the fiber bundle storage unit to be in the storage state by maintaining the third roller at a predetermined storage position in the intersecting direction, and causing the fiber bundle storage unit to be in the storage cancellation state by allowing the third roller at the storage position to move to a position close to the first roller and the second roller compared to the storage position in the intersecting direction (see paragraph [0029] of machine translation) (Figures 1-7 and machine translation).

Regarding Claim 16, Tadashi et al. discloses a stopping portion configured to stop rotation of the supplying bobbin and rotation of the reserve bobbin (Tadashi et al. discloses in paragraphs [0032]-[0036] of the machine translation a bobbin exchange and splicing procedure which would require a stopping portion to stop rotation of the supplying bobbin to be performed) (Figures 1-7 and machine translation).

Regarding Claims 21-22, Tadashi et al. discloses a bobbin replacement method for a filament winding device including: a winder 2 configured to wind a fiber bundle R onto a liner M; and a bobbin supports 45 that rotatably supports a supplying bobbin 30 supplying the fiber bundle to the winder, the bobbin replacement method being a method of replacing an empty bobbin 30a with a new bobbin 30 
However, Takeshi et al. teaches a bobbin replacement method for a filament winding device including disclose a bobbin supporting shaft 214 that rotatably supports a supplying bobbin B1 supplying the fiber bundle W to the winder and a reserve bobbin B2 different from the supplying bobbin, the supplying bobbin and the reserve bobbin supported in a state in which a winding start end portion Wce of a fiber bundle wound on the supplying bobbin is connected to a winding terminal end Wse portion of a fiber bundle wound on the reserve bobbin (see paragraph [0021]), the bobbin replacement method being a method of replacing an empty bobbin (Bc in Figure 3C) with a new bobbin (B2 in Figure 3E) while supply of the fiber bundle to the winding unit is continued from the reserve bobbin (see Figures 3B-3E), when the supplying bobbin becomes empty while the winding unit is winding the fiber bundle onto the liner, the bobbin replacement method comprising: a replacement step (Figure 3C) of detaching the empty bobbin from the bobbin supporting shaft and attaching the new bobbin to the bobbin supporting shaft (Figures 3D-3E), while rotation of the empty bobbin is stopped: a joining step (Figure 3E) of joining a winding start end portion of a fiber bundle wound on the new bobbin with a winding terminal end portion of a fiber bundle wound on the reserve bobbin while rotation of the new bobbin and rotation of the reserve bobbin are stopped, after the replacement step (Figure 3E); and in the replacement step, rotation of the reserve bobbin is not stopped (see lines 15-22 of paragraph [0030] of the machine translation which describes the continued rotation of the reserve bobbin during the replacement step and bonding due to the low speed of the rotation which would allow for the fiber bundle storage unit is maintained at the storage state) (Figures 1-4 and machine translation).  Because both Tadashi et al. and Taskeshi et al. teach bobbin support for feeding filament winding devices, it would have been obvious to one of ordinary skill in the art to substitute the supply and reserve bobbin combined support of Takeshi et al. for the single supplying bobbin support of Tadashi et al. to achieve the predictable result of continuous supplying the fiber and reduce the size needed for the fiber storage unit.

s 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tadashi et al. (JP-2009066917) in view of Takeshi et al. (JP-2014231145) as applied to claim12-13 above, and further in view of Takashi (JP-2013028470). Tadashi et al. in view of Takeshi et al. does not expressly disclose the switch includes a stopper that is able to prohibit the third roller from moving toward the first roller and the second roller in the intersecting direction and to allow the third roller to move toward the first roller and the second roller in the intersecting direction; and the stopper includes a press portion capable of pressing the third roller away from the first roller and the second roller in the intersecting direction, and the press portion is movable between a first position where the third roller is pressed and maintained at the storage position and a second position where the press portion is close to the first roller and the second roller compared to the first position in the intersecting direction.
However, Takashi et al. teaches an elongate material storage unit 6/16 comprising a switch 11 including a stopper 13 that is able to prohibit a third roller 6/16 from moving toward a first roller 7/9 and a second roller 8/10 in the intersecting direction and to allow the third roller to move toward the first roller and the second roller in the intersecting direction; and the stopper includes a press portion (13 and arm of piston 11) capable of pressing the third roller away from the first roller and the second roller in the intersecting direction, and the press portion is movable between a first position where the third roller is pressed and maintained at the storage position and a second position where the press portion is close to the first roller and the second roller compared to the first position in the intersecting direction (function language, the piston 11 of Takashi et al. is capable of performing this function). It would have been obvious to one of ordinary skill in the art to add the stopper of Takashi et al. to the device of Tadashi et al. in view of Takeshi et al. to hold and release the fiber bundle in the storage unit and to control the tension of the fiber bundle as it is being wound as taught by Tadashi et al in the problem to be solved in the machine translation of the abstract. 

Allowable Subject Matter
Claims 18-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM E DONDERO whose telephone number is (571)272-5590. The examiner can normally be reached Monday-Friday 6 am - 4 pm ET, Alternate Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anita Y Coupe can be reached on 571-270-3614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM E DONDERO/Primary Examiner, Art Unit 3619